Citation Nr: 1436246	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-15 240A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, by the Boston, Massachusetts, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a back disorder.  

In July 2013, the Board remanded the case for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2014.  


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in October 2013 and offered no good cause for his failure to report.  

2.  The Veteran does not have a back disorder that is attributable to his active military service.  


CONCLUSION OF LAW

The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2008 from the RO to the Veteran which was issued prior to the RO decision in October 2008.  An additional letter was issued in August 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The record reflects that a VA examination was scheduled in October 2013 but the Veteran failed to report to the examination without good cause.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Veteran's failure to attend the October 2013 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim and has resulted in the Board's weighing the available evidence of record, absent any medical nexus opinion.  See 38 C.F.R. § 3.655 

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  

As the Veteran failed to report for his scheduled spine examination without a showing of good cause, the Board is to adjudicate the claim for service connection for a back disorder based on the evidence of record.  38 C.F.R. § 3.655.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Background

The Veteran served on active duty from June 2000 to June 2004.  The service treatment records (STRs) reflect that the Veteran was seen early August 2002 with complaints of back pain for the previous day; he then stated that he was doing wheelies on an all-terrain vehicle (ATV) and he fell backwards.  The assessment was thoracic soft tissue injury.  On August 22, 2002, the Veteran was again seen for complaints of lower back pain; he reported injuring his back while performing dead lifts; he reported pain with lifting heavy objects.  The assessment was lumbar back strain.  In October 2003, the Veteran was diagnosed with lower back strain.  When seen in February 2004, the Veteran stated that he had had constant back pain for the previous 2 months.  The assessment was lower back pain.  On the occasion of his separation examination in February 2004, the Veteran reported intermittent low back pain with weight lifting injury.  A back examination was reported to be normal.  

Post-service VA progress notes dated from October 2005 through June 2006 show that the Veteran received treatment for a back disorder.  During a clinical visit in March 2006, the Veteran complained of low back pain on the left side that started in Iraq in 2003.  The Veteran stated that he had pain every day whenever he is standing; the assessment was low back pain.  Following a neurological consultation in March 2006, the examiner stated that the Veteran's history was consistent with a chronic lumbosacral radiculopathy of multiple causes.  The examiner stated that, given the Veteran's age and the recently negative lumbar spine x-ray, the most likely cause was a herniated disk in the low lumbar or upper sacral region with or without spinal stenosis.  An MRI of the lumbar spine, performed in April 2006, revealed a large left paracentral disc herniation extending to the left lateral recess and resulting in encroachment of the left descending L5 nerve root.  

The Veteran's claim for service connection for a back disorder was received in June 2008.  Submitted in support of his claim was a statement in support of claim (VA Form 21-4138), dated in August 2008, wherein the Veteran maintained that he developed a back disorder as a result of an in-service injury.  The Veteran stated that he was involved in a vehicle accident in Iraq.  The Veteran reported that he was participating in a mission when sand storm blew up; he noted that the military vehicle he was in plummeted 20 feet into a dry river bed, landing on its nose and rolling onto its roof.  The Veteran related that, during the incident, he hurt his elbow and felt a pop in his back.  The Veteran indicated that he subsequently learned that he had suffered a herniated disk.  The Veteran further maintained that he has never recovered from the back pain, and continued to experience problems related to the in-service accident.  

In September 2008, the RO attempted to schedule the Veteran for a VA examination.  In a statement from QTC medical services, dated in October 2008, it was noted that the examination was cancelled because they are not allowed, by contract, to evaluate claimants that are incarcerated.  A report of contact (VA Form 119), dated October 10, 2008, indicated that a message was left regarding the Veteran's status; the Veteran's mother returned the call and stated that he was still incarcerated.  

Received in April 2009 were additional VA progress notes dated from March 2006 to October 2006.  These records show that the Veteran received clinical attention and treatment for chronic low back pain with radiation of pain into the lower extremities.  A neurology note, dated in May 2006, reflects an assessment of lumbosacral radiculopathy due to herniated disc.  

In July 2013, the Board remanded the case to the RO in order to afford the Veteran an examination for the purpose of obtaining a medical nexus opinion regarding his diagnosed back disorder.  Significantly, the Veteran was scheduled for an examination in October 2013 for his low back disorder.  He failed to report for that examination.  In a report of general information (VA Form 21-0820), dated November 7, 2013, it was noted that the Veteran was informed of the purpose of the scheduled examination, but he continued to refuse to attend the examination.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110. To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran was scheduled for a VA lumbar spine examination in connection with his claim of service connection for a back disorder, but, without good cause, failed to report for that examination.  Accordingly, his claim of service connection for a back disorder must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).  

The Court has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  After review of the record, the Board finds that service connection for a back disorder is not warranted.  Significantly, while the STRs show that the Veteran was seen for complaints of back pain in service, pain alone without underlying pathology does not constitute a disability for which service connection may be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  A chronic low back disability was not diagnosed in service, and underlying pathology for the complaints of back pain in service was not identified therein.  While postservice treatment records appear to show that the Veteran now has lumbar disc pathology, whether or not such pathology is/may be related to the complaints of back pain in service is a medical question, beyond the capability of lay observation (the development of lumbar disc pathology in this case was insidious, no acute injury is shown).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(whether lay evidence is competent in a particular case is a fact question to be decided by the Board).  Consequently, the Veteran's own opinion in this matter is not competent evidence; medical evidence is necessary.  

As the record shows that the Veteran had complaints of pain related to activities in service, and that he apparently now has chronic back pathology, what remains necessary to establish service connection is medical evidence providing the answer to the missing factors needed to substantiate his claim, i.e., the precise nature (diagnosis) of any back disability, and whether or not there is a nexus between such disability and disease, injury, or event in service.  The Board and the RO attempted to assist the Veteran with development for such medical evidence by arranging for a VA examination.  When the Veteran failed to report for the initial examination in September 2008, it was reported that he had been incarcerated; and, QTC was not allowed to perform examinations on incarcerated individuals.  Upon learning that the Veteran was paroled, the RO attempted to arrange for another VA examination in October 2013; however, the Veteran, without good cause, did not attend that examination.  

Under 38 C.F.R. § 3.655(b), when there is a failure to report for a VA examination under the circumstances outlined above, the matter is to be adjudicated based on the evidence of record.  Because the Veteran did not report to the scheduled October 2013 VA examination as previously mentioned, VA was unable to obtain a nexus opinion.  In consideration of the evidence that is of record, the Board finds that the Veteran's current back disorder, diagnosed as lumbosacral radiculopathy due to herniated disc, is not attributable to his active military service.  There is no competent medical evidence linking the Veteran's current disability to his active military service.  Without sufficient evidence of a causal nexus between a current back disability and an in-service injury, service connection for a back disorder is not warranted.  

Accordingly, entitlement to service connection for a back disorder must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a back disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


